Title: To George Washington from Joseph Reed, 16 November 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Capt. Lee’s Quarters—near Springfield Meeting House 6 Miles from Darby [Pa.] Nov. 16. 1777

General Green will give you so perfect an Idea of what he has seen here as to make any Remark unnecessary from any one else. I hope & beleive it is not yet too late to give the Forts some effectual Releif but

every Moment is precious in The present advanced Season & after the Injury so heavy a Cannonade must have done them.
As I know you are pleased with having the Sentiments of every Person who gives himself the Trouble of reflecting I have no Difficulty in giving you mine as to the Mode of Annoyance. I am much inclined to think that unless the Attack upon the Works in the Islands is either a total or partial Surprize it will fail—should they take Alarm at any Movement of ours, & throw over a Body of Troops on the Islands the Approaches are so difficult that I think the Attack will fail or at least will be attended with greater Loss. The late heavy Rains have broke one of the Dams & the Meadows are much softer than they were when this Matter was under Consideration formerly. But I should hope these Difficulties may be obviated by Genl Potters moving down to some convenient Distance—a Detachment of at least 3000 Men moving over to him with Artillery the latter if concealed by a Night march I think the better—The Time of Attack previously fixed & the main Body of the Army to cross agreeably so as to destroy the Bridge, & cut off all Communication of Support at the same Time. Should the Surprize fail I still think the whole Force of the Army may be drawn to a Point so as to make the Islands too warm but I think it will be less effectual & more likely to bring on a general Action which it seemed to be a general Sentiment should be avoided & which I also in our present Circumstances am of Opinion we ought not to seek.
I shall trouble your Excelly no farther at present. Capt. Lee will give you an Account of the Observation of the Day, which affords a happy Prospect. I am with the sincerst Regard D. Sir Your Affect. & Obed. Hbble Serv.

J. Reed


P.S. General Cadwallader desires me to mention that a Party will go from Gen. Potter tomorrow to meet the 12 pounder & Howitz which are expected for the Purposes Gen. Cadwallader suggested.

